Citation Nr: 0837624	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO. 07-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1. Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently rated as 50 percent 
disabling.

2. Entitlement to a total rating based on individual 
unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A June 2000 VA treatment record shows that the veteran 
reported applying for and being denied Social Security 
Administration (SSA) disability benefits. The SSA file has 
not been associated with the veteran's claims file. VA has a 
duty to obtain SSA records when they may be relevant. See 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 
11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992). Accordingly, the RO should contact 
the SSA and obtain and associate with the claims file copies 
of the veteran's records regarding SSA benefits, including 
the complete medical records upon which any decision was 
based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2007). 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




